Benham, Judge.
Appellant was convicted of two counts of burglary, driving with no insurance, and operating a motor vehicle after having been declared a habitual violator. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, *10818 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, has any merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at trial was sufficient to authorize any rational trier of fact to find appellant guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).
Decided November 6, 1987
Rehearing dismissed November 30, 1987.
Wayne McGriff, pro se.
David E. Perry, District Attorney, for appellee.

Judgment affirmed.


Banke, P. J., and Parley, J., concur.